Exhibit 10.2

SECOND AMENDMENt

TO

EMPLOYMENT AGREEMENT

 

 

This Second Amendment (the “Amendment”) is entered into on October 18, 2013 (the
“Amendment Date”) and hereby amends the Employment Agreement, which was restated
effective as of August 1, 2008 and amended effective March 8, 2012 (the
“Employment Agreement”), by and between M.D.C. Holdings, Inc. (the “Company”),
and David D. Mandarich (the “Executive”).

 

WHEREAS, Section 3(d) of the Employment Agreement provides for the payment to
the Executive of a retirement benefit as defined therein (the “Retirement
Benefit”): and

 

WHEREAS, other provisions of the Employment Agreement provide for the
modification or acceleration of the Retirement Benefit in various events and
circumstances; and

 

WHEREAS, under the provisions of IRC §409A the Retirement Benefit is a deferred
compensation arrangement and the Company is a service recipient;

 

WHEREAS, the Company desires to terminate the Retirement Benefit in satisfaction
of its commitment in all events and circumstances in a manner consistent with
the provisions of IRC §409A allowing for termination and liquidation of deferred
compensation arrangements;

 

NOW, THEREFORE, the Company and the Executive agree as follows:

 

1.     The parties agree that the Retirement Benefit is hereby terminated
effective as of the date hereof, and the Company shall pay the gross amount
accrued by the Company through June 30, 2013 with respect to the Company’s
estimated liability to pay the Retirement Benefit (which amount is $15,992,254)
in a lump sum payment (less any applicable withholding amounts) to the Executive
(or his estate in the event of his death) on October 20, 2014. The lump sum
payment shall be in full satisfaction of the Retirement Benefit and,
notwithstanding any other possible interpretation of the Employment Agreement to
the contrary, no other Retirement Benefit shall be paid or payable under any
circumstance that may occur, including (without limitation) death, disability,
termination of employment (for cause, without cause, by the Executive, by the
Company or otherwise), retirement, change of control, material change, or
otherwise. All benefits, other than the Retirement Benefit, provided under the
terms of the Employment Agreement are hereby ratified and confirmed.

 

2.     The Company represents that:

 

 

(a)

The termination and liquidation of the deferred compensation arrangements does
not occur proximate to a downturn in the financial health of the Company;

 

 

(b)

The Company will terminate and liquidate all agreements, methods, programs, and
other arrangements sponsored by it that would be aggregated with any terminated
and liquidated agreements, methods, programs, and other arrangements under
Treas. Reg. §1.409A–1(c) if the same employee had deferrals of compensation
under all of the agreements, methods, programs, and other arrangements that are
terminated and liquidated;

 

 
1

--------------------------------------------------------------------------------

 

 

 

(c)

No payments in liquidation of the plan will be made within 12 months of the date
the Company takes all necessary action to irrevocably terminate and liquidate
the deferred compensation arrangement other than payments that would be payable
under the terms of the arrangement if the action to terminate and liquidate the
arrangement had not occurred;

 

 

(d)

All payments will be made within 24 months of the date the Company takes all
necessary action to irrevocably terminate and liquidate the arrangement; and

 

 

(e)

The Company agrees not to adopt a new plan or arrangement that would be
aggregated with any terminated and liquidated plan under Treas. Reg.
§1.409A–1(c) if the same employee participated in both plans or arrangements, at
any time within three years following the date the Company takes all necessary
action to irrevocably terminate and liquidate the plan.

 

3.     Miscellaneous. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to agreements made
and to be performed in that State. Except to the extent amended by the terms of
this Amendment, the Employment Agreement shall remain unchanged and in full
force and effect.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the dates set forth above.

 



 

M.D.C. HOLDINGS, INC.

 

 

   

 

 

     

By:

/s/ John M. Stephens  

 

Name:

John M. Stephens  

 

Title:

Senior Vice President and  

 

 

Chief Financial Officer  

 

Date:

October 18, 2013  

 

 

   

 

 

   

 

EXECUTIVE

                  /s/David D. Mandarich     Name: David D. Mandarich     Date:
October 18, 2013  



  

 2